PER CURIAM.
Richard Byrd, Sr. appeals the trial court’s order granting the defendant Richard Snyder’s motion for summary judgment. A motion for summary judgment may only be granted if the pleadings, depositions, answers to interrogatories, and admissions on file, together with affidavits, if any, show that no genuine issue of any material fact remains and that the moving party is entitled to a judgment as a matter of law. Fla.R.Civ.P. 1.510(c); See Maybin v. Thompson, 514 So.2d 1129 (Fla. 2d DCA 1987). We hold the record reveals genuine issues of fact which preclude summary judgment. Accordingly, we reverse and remand for further proceedings.
DANAHY, A.C.J., and THREADGILL and BLUE, JJ., concur.